Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 29, 2021

                                         No. 04-20-00300-CV

           GARY AND THERESA POENISCH FAMILY LIMITED PARTNERSHIP,
                                  Appellant

                                                      v.

                                  TMH LAND SERVICES, INC.,
                                         Appellee

                    From the 218th Judicial District Court, Karnes County, Texas
                                Trial Court No. 19-02-00030-CVK
                            Honorable Russell Wilson, Judge Presiding


                                            ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

           The panel has considered appellant’s motion for rehearing. The motion is DENIED.


                                                           _________________________________
                                                           Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2021.



                                                           ___________________________________
                                                           MICHAEL A. CRUZ, Clerk of Court